United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stony Brook, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-738
Issued: November 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from an October 30, 2008 decision of
the Office of Workers’ Compensation Programs terminating his compensation benefits. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
benefits effective October 30, 2008 on the grounds that he no longer had a work-related
disability.
On appeal, appellant, through his attorney, asserts that the termination decision is
contrary to the medical evidence as the accepted right rotator cuff injury had not resolved.
FACTUAL HISTORY
The Office accepted that on August 14, 2006 appellant, then a 43-year-old customer
service supervisor, sustained an aggravation of the right rotator cuff when he tried to catch a
falling oversized pallet. He attempted a return to light-duty work on August 21 and September 9,

2006, stopped again on September 9, 2006 and did not return. Appellant received wage-loss
compensation beginning on October 14, 2006.
In an August 14, 2006 report, Dr. Michael A. Lee, an attending Board-certified internist,
diagnosed a right shoulder strain due to the incident that day. He found tenderness at the right
acromioclavicular joint, with limited adduction, extension and elevation.
On August 15, 2006 Dr. Glenn A. Teplitz, an attending Board-certified orthopedic
surgeon, noted appellant’s history of a massive right rotator cuff tear with debridement and
attempted prior surgical repair on January 5, 2006. He stated that he could not distinguish
between the effects of the August 14, 2006 injury and the preexisting condition. In an
August 23, 2006 report, Dr. Mark G. Grossman, an attending Board-certified orthopedic surgeon,
who performed the January 2006 surgery, diagnosed a “[r]ight massive rotator cuff tear status
post debridement.” He explained that there was “too much atrophy and soft tissue damage” to
have performed fixation in January 2006. Appellant’s prognosis was “guarded as he has a
chronically torn irreparable rotator cuff tear.”
Appellant was then followed by Dr. Philip L. Schrank, an attending Board-certified
orthopedic surgeon. In reports from September 7 through November 2006, Dr. Schrank opined
that the August 14, 2006 injury severely exacerbated the preexisting right shoulder condition,
causing limitation of motion and pain. Physical therapy and medication did not improve his
symptoms.
On December 1, 2006 Dr. Schrank performed a right shoulder arthroscopy, rotator cuff
repair with anchor fixation, Pegasus patch graft, revision of subacromial decompression, distal
clavicle excision and arthroscopic lateral debridement.1 He submitted progress reports through
January 2007 finding improved right shoulder mobility. Appellant participated in physical
therapy through November 2007.
On May 31, 2007 the Office obtained a second opinion from Dr. Isaac Cohen, a Boardcertified orthopedic surgeon, who reviewed the medical record and statement of accepted facts.
On examination, Dr. Cohen found significantly restricted right shoulder motion. He diagnosed
status post right shoulder arthroscopy. Dr. Cohen opined that appellant’s “injury was preexisting
and exacerbated by the accepted injury of August 14, 2006. He noted that the underlying right
shoulder condition had not resolved. Dr. Cohen found appellant able to work four hours a day
with restrictions.
In reports from July 10 to October 3, 2007, Dr. Schrank opined that appellant had reached
maximum medical improvement, with permanent weakness and restricted motion in the right
shoulder. He found appellant totally disabled for work.
The Office found a conflict of medical opinion between Dr. Schrank, for appellant, and
Dr. Cohen, for the government, regarding whether appellant remained totally disabled for work
due to the accepted injury. To resolve the conflict, the Office referred appellant, the medical
record and a statement of accepted facts to Dr. Bradley L White, a Board-certified orthopedic
1

The Office authorized the surgical procedure.

2

surgeon. In a December 3, 2007 report, Dr. White reviewed the medical record and statement of
accepted facts. On examination, he found restricted elevation and external rotation and
supraspinatus abduction strength at 4/5. Dr. White diagnosed a “[r]esolved temporary
exacerbation of preexisting massive rotator cuff tear of right shoulder, previously deemed
irreparable, now status post arthroscopic patch graft rotator cuff repair.” He opined that the
August 14, 2006 exacerbation had resolved as the tear had been surgically repaired in
December 2006. Dr. White found appellant able to perform full-time duty with a limitation
against overhead work, pulling, pushing or lifting more than 20 pounds with his right upper
extremity. These restrictions were “entirely due to the preexisting disability” and not the
August 14, 2006 exacerbation.
By notice dated July 2, 2008, the Office advised appellant that it proposed to terminate
his wage-loss and medical compensation benefits, based on Dr. White’s opinion that the
accepted right rotator cuff tear had ceased without residuals.
In a July 28, 2008 letter, appellant, through his attorney, asserted that the proposed
termination was contrary to the medical evidence of file. Counsel also submitted an August 21,
2008 brief asserting that the Office should have accepted right rotator cuff tears and other
conditions, not only an aggravation of the right rotator cuff. He provided an April 1, 2008 report
from Dr. Schrank stating that the August 14, 2006 injury exacerbated the preexisting condition,
causing limited mobility, pain, weakness and a permanent disability. Dr. Schrank opined that
appellant would need further medical treatment and possible arthroplasty.2
By decision dated October 30, 2008, the Office terminated appellant’s wage-loss and
medical compensation benefits effective that day on the grounds that the accepted injury had
ceased without residuals. It accorded the weight of the medical evidence to Dr. White, finding
his report thorough and well rationalized. The Office found that Dr. Schrank did not provide
medical rationale distinguishing between the preexisting rotator cuff tear and the August 14,
2006 injury in causing appellant’s ongoing right shoulder condition. Therefore, Dr. Schrank’s
April 1, 2008 report was insufficient to create a conflict with Dr. White.
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.3 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.4
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
2

In a decision dated September 4, 2008, the Office approved an attorney’s fee. Appellant did not appeal this
decision.
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

3

physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.5 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.6
ANALYSIS
The Office accepted that appellant sustained an aggravation of the right rotator cuff on
August 14, 2006. He received compensation for total disability beginning in October 2006.
Dr. Schrank, an attending Board-certified orthopedic surgeon, performed a right rotator cuff
repair on December 1, 2006. He found appellant totally disabled for work. Dr. Cohen, a Boardcertified orthopedic surgeon and second opinion physician, opined on May 31, 2007 that
appellant could work four hours a day and that the rotator cuff had been repaired successfully.
The Office found a conflict of medical opinion between Dr. Schrank and Dr. Cohen.
The Act, at 5 U.S.C. § 8123, states that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination. In accordance with 5 U.S.C.
§ 8123, to resolve the conflict, the Office obtained an impartial medical evaluation from
Dr. White, a Board-certified orthopedic surgeon. On December 3, 2007 Dr. White reviewed the
medical record and statement of accepted facts and performed a thorough examination. He
opined that the torn right rotator cuff had been resolved by the December 2006 patch graft repair.
Therefore, there were no residuals of the August 14, 2006 strain. Dr. White opined that appellant
could work full-time limited duty. The Office then terminated appellant’s wage-loss
compensation, based on Dr. White’s opinion.
When the Office refers a case to an impartial medical specialist for the purpose of
resolving a conflict in medical opinion, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper medical and factual background, must be given special
weight.7 Dr. White’s opinion is based on a complete and accurate background as he reviewed
the medical record and statement of accepted facts. He also provided detailed clinical findings
from his thorough physical examination. Dr. White explained that appellant had no residuals of
the accepted right rotator cuff tear. The Board finds that Dr. White’s opinion is sufficient to
represent the weight of the medical evidence as it is detailed, well rationalized and based on a
complete factual and medical history.8 In contrast, Dr. Schrank’s reports did not contain
sufficient rationale supporting a causal relationship between appellant’s ongoing right shoulder
condition and the accepted August 14, 2006 injury as distinguished from the underlying,
preexisting condition. Thus, the Board finds that the Office met its burden of proof in
terminating appellant’s compensation benefits.
5

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

6

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

Id.

8

Conard Hightower, 54 ECAB 796 (2003).

4

On appeal, appellant’s attorney contends that the Office’s termination of appellant’s
compensation was contrary to the medical evidence. Counsel asserted that Dr. Schrank’s reports
established that the accepted aggravation had not ceased. However, as set forth above,
Dr. White’s report as impartial medical specialist represents the weight of the medical evidence
in this case. Therefore, the Office’s termination was proper under the law and facts of this case.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective October 30, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 30, 2008 is affirmed.
Issued: November 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

